PER CURIAM.
This appeal was taken m 1952 to the Court of Appeal, Second Circuit, which then had appellate jurisdiction of appeals from Avoyelles Parish. On joint motion of November 26, 1952, signed by the attorneys for all of the litigants herein, it was ordered that the transcript of record be remanded to the District Court, Avoy-elles Parish, for the purpose of including a note of evidence adduced on the trial of this case in the lower court, which the court reporter had failed to transcribe prior to his departure from the parish.
This appeal was transferred by order of the Second Circuit to this court, due to the constitutional revision of the appellate court system. No further steps have been taken by appellant, or any other litigants herein.
On March 20, 1963, plaintiffs-appellees filed a motion to dismiss the appeal for lack of prosecution. Accordingly, this court issued a rule to show cause why this motion to dismiss should not be granted. Appellant having failed to show cause why the motion should not be granted, and considering that no steps have been taken in the prosecution of this appeal for over five years, the rule is made absolute, and accordingly appellant’s appeal is dismissed. LSA-C.C.P. Art. 2165.
Appeal dismissed.